VAN der VOORT, Judge:
This is an appeal from the refusal of the lower court to take off a nonsuit in an auto accident case. The suit arose out of an intersection accident. The appellant was operating a motor vehicle in a northerly direction on Buttonwood Street in the Borough of Norristown and was struck by an off-duty fire truck traveling in a westerly direction on Airy Street.
The intersection is controlled by a traffic signal which was red as appellant approached it. He stopped and waited until the light turned green, looked for approaching cars on Airy Street and then started slowly across the intersection. Appellant testified that his vision at the intersection was somewhat obstructed by buildings which sat back about 5 feet from the intersection and by some cars parked along the south side of Airy Street. Consequently, he proceeded slowly, intending to go straight ahead. Appellant admitted that once he started across the intersection he no longer looked for cars on Airy Street but simply proceeded across the intersection. At about three-quarters through the intersection he was struck by appellees’ truck and sustained serious injury. The appellee testified that the light was green turning to yellow as he approached the intersection. An investigating police officer testified that the fire truck laid down some 70 feet of skid marks before impacting with appellant’s vehicle, suggesting that the driver may have been trying to beat the light.
At the conclusion of appellant’s case, the trial court ordered a nonsuit on the ground that appellant had been guilty of contributory negligence in not continuing to look for oncoming traffic on Airy Street once he entered the intersection. A post-trial motion to remove the nonsuit was *472argued before the court en banc and denied. The present appeal followed.
The order of the court en banc denying the motion to remove the nonsuit must be reversed. A motorist entering an intersection with a green light in his favor has a right to assume that those on intersecting streets will obey the law. He does not have an affirmative duty, as a matter of law, to continue looking after entering an intersection. Whether he was negligent in not continuing to look for oncoming traffic on the intersecting street is at most a question of fact for the jury. This was squarely ruled in Zumbo v. Ellis, 232 Pa.Super. 566, 568, 334 A.2d 770 (1975) and Jordan v. Kennedy, 180 Pa.Super. 593, 596-8, 119 A.2d 679 (1956). We held in Zumbo, 232 Pa.Super. p. 568, 334 A.2d p. 771, in reversing a compulsory nonsuit:
“An operator of a vehicle at a controlled intersection is not negligent as a matter of law, if absent any warnings to the contrary, he relies on another operator’s obligation to observe the traffic controls.”
We made a similar ruling in Jordan in reversing a judgment n. o. v. after a verdict for damages arising out of an intersection collision, 180 Pa.Super. pp. 593-598, 119 A.2d pp. 680-681:
“We think the question of contributory negligence was for the jury.
“The court should enter judgment n. o. v. only where the evidence, read in the light most favorable to the prevailing party, so clearly shows contributory negligence that reasonable minds cannot differ as to its existence. Brown v. McNamara, 160 Pa. Super. 206, 207, 50 A.2d 748 (1947); Reidinger v. Lewis Jones, Inc., 353 Pa. 298, 45 A.2d 3 (1946).
“If the light was green for Kennedy it was red for Jordan, and Kennedy had the right to assume Jordan would not violate the law by driving into the intersection with the red light against him . . . Acting upon the assumption that Jordan would stop for the red light was not negligence . . . One is not required to anticipate *473and guard against the want of ordinary care on the part of another . . . (180 Pa.Super. p. 596, 119 A.2d p. 681)
“Although one approaching a street intersection must always be vigilant, he cannot be held to the same high degree of care at an intersection with a traffic light giving him the right of way as at an intersection where there is nothing to regulate the right of way. He need not approach an intersection with a green traffic light quite so slowly, nor look so continuously for approaching traffic, first because he has a right to assume traffic on the intersecting street will stop for the red light and secondly because he must divide his attention between approaching traffic and the light.
“It is our opinion that the learned lower court attempted to hold Kennedy to the exact degree of care that would have been required of him had there been no light in his favor at the intersection.” (180. Pa.Super. p. 597, 119 A.2d p. 681)
In the light of these rulings, it cannot be held that appellant was negligent as a matter of law in proceeding across the intersection as he did. If he was negligent, this must be determined by a jury as a question of fact. The order of the court refusing to lift the nonsuit is reversed.
PRICE, J., files a dissenting opinion.